DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 and Group I, claims 1-3 and 6-7, in the reply filed on 6/9/22 is acknowledged.
Claims 4 and 5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3,6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fort, Il (US 2004/0134437).
For claim 1, Fort, Il teaches a bird feeder comprising: 
a port (130) having a surface extending from a proximal end to a distal end, the proximal end having a connecting portion (131) configured to connect to a reservoir (110), the surface having one or more openings (133) defined therein; and a small seed converter (120) insertable into the port.
As described above, Fort, II discloses most of the claimed invention except for mentioning the small seed converter including a plurality of teeth extending from an edge, the plurality of teeth configured to narrow the one or more openings for dispensing small sized seed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the small seed converter of Fort, Il in whatever form or shape was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art. Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.
For claim 2, Fort, ll as modified further teaches wherein the small seed converter is circular in shape (see Figure 1).
For claim 3, Fort, Ill as modified further teaches wherein the small seed converter extends from a first end to a second end (see Figure 4).
For claim 6, Fort, Il as modified further teaches wherein the connecting portion (131) of the proximal end is connected to a mouth of the reservoir (110).
For claim 7, as described above, Fort, Il as modified disclose most of the claimed invention except for the use of a specific material such as thistle seed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bird feeder of Fort, Il as modified so as to include the use of thistle seed, since using another type of seed is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of seed used in Fort, Il as modified. Also, since applicant did not provide a reason and/or showing any criticality as to why the seed has to be specifically thistle seed; therefore, it is noted that any small seed can be used depended on its suitability for the intended use and/or the availability of the seed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,609,908 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a port having a surface extending from a proximal end to a distal end, the proximal end having a connecting portion configured to connect to a reservoir, the surface having one or more openings defined therein; and a small seed converter insertable into the port.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Fort, II (US 6834616) and Kilham (US 5062388) teach a birdfeeder having a discharge aperture and an adjustment mechanism so as to control the flow of feed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644